 



Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of August 24, 2006 among (i) GENESCO INC., a Tennessee corporation (the
“Borrower”), (ii) the subsidiaries of the Borrower identified as Guarantors on
the signature pages hereto, (iii) the Lenders identified on the signature pages
hereto and (iv) BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement
referred to below.
RECITALS
     A. A Credit Agreement dated as of April 1, 2004 (as amended by that certain
First Amendment, dated as of April 12, 2005, that certain Second Amendment,
dated as of April 10, 2006, and as further amended or modified from time to
time, the “Credit Agreement”) has been entered into by and among the Borrower,
the Guarantors party thereto (the “Guarantors”), the financial institutions
party thereto (the “Lenders”) and the Administrative Agent.
     B. The Borrower, the Guarantors, the Required Lenders and the Increase
Lenders (as defined below) have agreed to an amendment and waiver of the terms
of the Credit Agreement as set forth below.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendment to Recitals. The second recital paragraph in the Credit
Agreement is hereby amended by deleting the reference to “$175,000,000” and
replacing it with a reference to “$205,000,000”.
     2. Amendments to Section 1.01.
     (a) The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended in its entirety to read as follows:
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The initial amount of the Aggregate Revolving Commitments in effect
on the Third Amendment Effective Date is ONE HUNDRED FIVE MILLION DOLLARS
($105,000,000).
     (b) The following defined term and related definition are hereby inserted
into

 



--------------------------------------------------------------------------------



 



Section 1.01 of the Credit Agreement in appropriate alphabetical order:
     “Third Amendment Effective Date” means August 24, 2006, which is the
effective date of the Third Amendment to this Agreement.
     3. Amendment to Section 8.06 of the Credit Agreement. Section 8.06(d) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
     (d) after giving effect to the relevant Restricted Payment(s) on a Pro
Forma Basis, the Borrower may (x) declare and make dividend payments in respect
of its Capital Stock and/or (y) repurchase shares of its Capital Stock, if the
cumulative amount of all such Restricted Payments (including any Restricted
Payment proposed to be made) (A) after the Closing Date to and including the
Third Amendment Effective Date would not exceed 25% of cumulative Consolidated
Net Income (to the extent positive) from the Closing Date to the end of the
accounting month immediately preceding the Third Amendment Effective Date, taken
as a single period and (B) from and after the Third Amendment Effective Date
would not exceed the sum of $50,000,000 and 25% of cumulative Consolidated Net
Income (to the extent positive) from August 1, 2007 to the end of the accounting
month immediately preceding the date of the action by the board of directors of
the Borrower declaring or authorizing the relevant Restricted Payment(s), taken
as a single period; provided, however, that, in order to comply with
Regulation U issued by the FRB, any shares of the Borrower’s Capital Stock that
are repurchased by the Borrower will immediately upon receipt thereof be deemed
authorized but unissued shares and the certificates representing such shares, if
any, will be marked “canceled”;
     4. Amendment to Section 8.15 of the Credit Agreement. Section 8.15 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
     Notwithstanding any other provisions of this Agreement to the contrary,
permit any Consolidated Party to (i) permit any Person (other than the Borrower
or any Wholly Owned Subsidiary of the Borrower) to own any Capital Stock of any
Subsidiary of the Borrower, except (A) to qualify directors where required by
applicable law or to satisfy other requirements of applicable law with respect
to the ownership of Capital Stock of Foreign Subsidiaries, (B) as a result of or
in connection with a dissolution, merger, consolidation or disposition of a
Subsidiary not prohibited by Section 8.04 or Section 8.05, or (C) in connection
with certain joint ventures of the Borrower in an amount not to exceed
$2,000,000 (ii) permit any Subsidiary of the Borrower to issue or have
outstanding any shares of preferred Capital Stock or (iii) permit, create,
incur, assume or suffer to exist any Lien on any Capital Stock of any Subsidiary
of the Borrower, except for Permitted Liens.
     5. Amendment to Schedule 2.01. Schedule 2.01 set forth on Exhibit A hereto
shall replace in its entirety the existing Schedule 2.01 to the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



     6. Increase in the Aggregate Revolving Commitments.
     From and after the Third Amendment Effective Date, by execution of this
Amendment, each Lender who increases its Revolving Commitment pursuant to the
terms hereof, and indicated as such on Exhibit A attached hereto (each, an
“Increase Lender”), hereby acknowledges and agrees that its Revolving Commitment
as of the Third Amendment Effective Date is the amount set forth opposite such
Lender’s name on Exhibit A attached hereto.
     The Borrower shall prepay any Revolving Loans outstanding on the Third
Amendment Effective Date (and pay any additional amounts required pursuant to
Section 3.05 of the Credit Agreement) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments pursuant to this Amendment.
     7. Condition Precedent to Effectiveness. The amendments to the Credit
Agreement set forth herein shall be deemed effective as of the date hereof once
the following conditions precedent have been satisfied:
     (a) the Administrative Agent shall have received from the Loan Parties, the
Required Lenders and each Increase Lender duly executed counterparts of this
Amendment; and
     (b) the Administrative Agent shall have received for each Lender a Federal
Reserve Form U-1 duly executed and completed by the Borrower and which indicates
that none of the Credit Extensions constitute, or will constitute, “purpose
credit” within the meaning of Regulation U issued by the FRB (taking into
account interpretations issued by the staff of the FRB).
     8. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that, upon giving effect to
this Amendment (a) no Default or Event of Default exists and (b) all of the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects as of the date hereof (except for those that
expressly state that they are made as of an earlier date, in which case they
shall be true and correct as of such earlier date).
     9. Ratification of Credit Agreement. Except as expressly modified and
amended in this Amendment, all of the terms, provisions and conditions of the
Loan Documents shall remain unchanged and in full force and effect. The term
“this Agreement” or “Credit Agreement” and all similar references as used in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
by this Amendment. Except as herein specifically agreed, the Credit Agreement is
hereby ratified and confirmed and shall remain in full force and effect
according to its terms.
     10. Authority/Enforceability. Each of the Loan Parties hereby represents
and warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and

 



--------------------------------------------------------------------------------



 



performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment. The execution, delivery and performance by such
Person of this Amendment does not and will not conflict with, result in a breach
of or constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Loan Party or any of its Subsidiaries or any
indenture or other material agreement or instrument to which such Person is a
party or by which any of its properties may be bound or the approval of any
Governmental Authority relating to such Person except as could not reasonably be
expected to have a Material Adverse Effect.
     11. Expenses. The Borrower agrees to pay all reasonable costs and expenses
in connection with the preparation, execution and delivery of this Amendment,
including without limitation the reasonable fees and expenses of Moore & Van
Allen PLLC, special counsel to the Administrative Agent.
     12. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy shall be effective as an original.
     13. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TENNESSEE.
     14. Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.
     15. Acknowledgment of Guarantors. The Guarantors acknowledge and consent to
all of the terms and conditions of this Amendment and agree that this Amendment
and any documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Agreement or the other
Loan Documents.
     16. Affirmation of Liens. Each Loan Party affirms the liens and security
interests created

 



--------------------------------------------------------------------------------



 



and granted by it in the Loan Documents (including, but not limited to, the
Security Agreement, the Mortgage Instruments and the Control Agreements) and
agrees that this Amendment shall in no manner adversely affect or impair such
liens and security interests.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment, to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

          BORROWER:   GENESCO INC.
 
       
 
  By:   /s/ James S. Gulmi
 
       
 
  Name:   James S. Gulmi
 
  Title:   SVP-Finance & CFO
 
        GUARANTORS:   GENESCO BRANDS INC.,     a Delaware corporation
 
       
 
  By:   /s/ James S. Gulmi
 
       
 
  Name:   James S. Gulmi
 
  Title:   SVP-Finance & CFO
 
            HAT WORLD CORPORATION,     a Delaware corporation
 
       
 
  By:   /s/ James S. Gulmi
 
       
 
  Name:   James S. Gulmi
 
  Title:   SVP-Finance & CFO
 
            HAT WORLD INC.,     a Minnesota corporation
 
       
 
  By:   /s/ James S. Gulmi
 
       
 
  Name:   James S. Gulmi
 
  Title:   SVP-Finance & CFO

 



--------------------------------------------------------------------------------



 



         
ADMINISTRATIVE
        AGENT:   BANK OF AMERICA, N.A., in its capacity     as Administrative
Agent
 
       
 
  By:   /s/ John Pocalyko
 
       
 
  Name:   John Pocalyko
 
  Title:   Senior Vice President
 
        LENDERS:   BANK OF AMERICA, N.A.,     as a Lender and L/C Issuer
 
       
 
  By:   /s/ John Pocalyko
 
       
 
  Name:   John Pocalyko
 
  Title:   Senior Vice President
 
            LASALLE BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ W. P. Fischer
 
       
 
  Name:   W. P. Fischer
 
  Title:   Senior Vice President
 
            WELLS FARGO FOOTHILL, LLC
 
       
 
  By:   /s/ Jennifer Fong
 
       
 
  Name:   Jennifer Fong
 
  Title:   Assistant Vice President
 
            NATIONAL CITY BANK
 
       
 
  By:   /s/ Michael J. Durbin
 
       
 
  Name:   Michael J. Durbin
 
  Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



              SUN TRUST BANK
 
       
 
  By:   /s/ J. H. Miles
 
       
 
  Name:   J. H. Miles
 
  Title:   Managing Director
 
            U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Brent Hamm
 
       
 
  Name:   Brent Hamm
 
  Title:   Officer
 
            BRANCH BANKING & TRUST COMPANY
 
       
 
  By:   /s/ Natalie Ruggiero
 
       
 
  Name:   Natalie Ruggiero
 
  Title:   Assistant Vice President
 
            FIFTH THIRD BANK
 
       
 
  By:   /s/ John K. Perez
 
       
 
  Name:   John K. Perez
 
  Title:   Vice President
 
            PNC BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Chester A. Misbach, Jr.
 
       
 
  Name:   Chester A, Misbach, Jr.
 
  Title:   Senior Vice President

 